Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 5, 12 are currently amended.
Claims 2, 11 are original.
Claims 4, 6-10 are previously presented.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record was given in an interview with Atty Justin Brask on 2/9/2021.  Atty Brask declined entering the amendment because it was too narrow.

The application was proposed to be amended as follows: 
Regarding claims 1 & 12, the following text has been added from a modified version of claim 3:
“further comprising moving at least one of the substrate and an ultrasonic oscillation source relative to each other in two or more directions for a time period of from about 15 
{sonic speed/( first or second ultrasonic frequency x 2)/4 ≤ distance ≤ 150 x {sonic speed/(first or second ultrasonic frequency x 2)}, wherein sonic speed is under conditions employed to irradiate the substrate with ultrasonic waves.”
	The modification to claim 3 is to address an outstanding 112(b) rejection, see below, on that claim with regards to which of the first and second frequencies being in the recited equation.
	Claim 3 would have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear if the directed frequency in the upper and lower bounds of the recited equation is in terms of the first or second frequency.  If it is the first frequency or the second frequency, this has consequences and changes the numerical bounds for the distance moved in the recited two or more directions, and therefore not having whether the equation/distance is bounded by the first or second frequency renders the claimed subject matter vague and indefinite.

The claim would have the broadest scope if it is the first frequency in the lower limit and the second frequency in the upper limit, however, Examiner is uncertain if there is clear and sufficient support for such an amendment in the specification.
Applicant should select whether the equation is in terms of the first or second frequency in the recited method and detail where there is support in the as-filed specification for such an amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2003/0091844) and further in view of Kurosawa (US 2002/0033387), Nuzzi (US 4425380), and Nishihara (US 2010/0254043).

Regarding claim 1, Inaba discloses a desmear processing method for removing smear from a substrate having holes formed therein (see [0067] - via holes are disclosed), comprising: a first desmear processing operation of dissolving or decomposing part of the smear from the substrate having the holes formed therein by immersing the substrate in a heated (see [0069]) permanganate-containing (potassium permanganate is a species which anticipates the genus) desmear solution; and
	A second desmear processing operation of subjecting the substrate having the holes formed therein to ultrasonic treatment in water subsequent to the first desmear processing operations. 
	The Inaba reference recognizes that the first and second desmear processing steps are heated, citing the high heat resistance of the resin as an advantage.  See [0004].  The reference recognizes that the varnish is heated to above 50 degree C, which is above room temperature.  See [0069].  Examiner has taken it that any temperature above room temperature can be considered heated.
The reference does not recognize that the substrate is rocked (moved to one of ordinary skill in the art before the effective filing date) in a permanganate solution.  The reference does not recognize that rocking is required.  This an obvious variant to moving the substrate to one of ordinary skill in the art before the effective filing date.   
In the same field of endeavor, Nuzzi discloses moving/agitating the substrate, which is taken as to satisfy the broadest reasonable interpretation of rocking to one of ordinary skill in the art, in a permanganate solution.  See Example 7, step A; claim 17.

	The reference does not recognize that pure water is required.  This is an obvious variant that one of ordinary skill in the art would have immediately envisaged before the effective filing date.  
	In the same field of desmearing processing of wafers, Kurosawa discloses ultra-sonication in pure water.  See [0088].
	Kurosawa had the benefit that it allowed for reduced wear on the tool such as breakage because the laser beam machining methods are contactless machining methods.  Therefore, there was motivation to combine Kurosawa with Inaba.
	Inaba nor Kurosawa nor Nuzzi discloses wherein the second desmear processing operation comprising, during the ultrasonic treatment, at least one of: changing an ultrasonic frequency; and moving at least one of the substrate and an ultrasonic oscillation source relative to each other in two or more directions for a time period of from 15 seconds to 30 min.
	Inaba recognizes that the time of the second desmear processing operation can vary but is approx. 10 min.  See [0069].
	The recited combination Ibaba/Kurosawa/Nuzzi does not disclose changing an ultrasonic frequency from a first frequency to a second frequency, the second frequency greater than a first frequency.
	In the same field of endeavor of wafer processing cleaning operations (see title), Nishihara discloses subsequent sonication with multiple frequencies, the later frequencies having a greater frequency than the earlier frequencies.  [0012].

	Therefore, it would have been obvious to one of ordinary skill in the art to combine the varied ultrasonic frequency from a lower to higher frequency of Nishihara, the pure water of Kurosawa, the rocking of Nuzzi with the method of Inaba to arrive at the claimed invention before the effective filing date because doing so had the benefits that it allowed for particles having a small mass in narrow spaces can be removed efficiently. 

Regarding claim 10, Inaba discloses wherein the substrate comprises a support (see multiple layers of the substrate – see separable support of [0006], alternately the negative mask can act as a support of [0067]) and an electrical insulating layer (see electrical insulation of [0034]) having the holes (see vias), and the support is formed on a surface of the electrical insulating layer ([0026] discloses that the surface is roughened such as to anchor the resin layer to the plating material, such anchoring represents the support).

Regarding claim 11, Inaba discloses wherein the support (see [0067] – interpreted as the negative mask) has UV absorptivity.  Examiner has interpreted that the support is not transparent to at least one UV frequency.

Regarding claim 12, Inaba discloses a manufacturing method (see title) for a multilayer printed wiring board (see abs) having vias (see [0042]), comprising operation of: forming holes of vias in a substrate having electrical insulating layers and conductor (see [0046]) layers that are alternately stacked (see selective etching to form a circuit of [0046] – when the insulating layers are etched, the conductive portions make contacts to form a circuit and must be stacked as alternating layers), a desmear processing method for removing smear from a substrate 
A second desmear processing operating of subjecting the substrate having the holes formed therein to ultrasonic treatment in water subsequent the first desmear processing operation (see ultrasonic cleaning of [0069]).
The Inaba reference recognizes that the first and second desmear processing steps are heated.  Id.
The reference does not recognize that the substrate is rocked (moved to one of ordinary skill in the art before the effective filing date) in the permanganate solution.
In the same field of endeavor of desmear processing methods, Nuzzi discloses moving the substrate in a permanganate solution.  See Ex. 7.
Nuzzi had the benefit that it allowed for the increased activity of the permanganate with the substrate.  Time and temperature are routinely optimized by one of ordinary skill in the art.  See MPEP 2144.05(II)(A).  Doing so had the benefit that it reduced/optimized the time for manufacture, thereby reducing costs.  This was desirable in the method of Inaba.
The cited combination Inaba/Nuzzi does not disclose that pure water is required.  This is an obvious variant of water that one of ordinary skill in the art would have immediately envisaged before the effective filing date.
In the same field of endeavor of desmearing processing of wafers, Kurosawa discloses ultrasonication in pure water.  [0088].
Kurosawa had the benefit that it allowed for decreased impurities exposure to the processed wafer.  This was desirable in the method of Inaba.

In the same field of endeavor of wafer processing cleaning operations (see title), Nishihara discloses subsequent sonication with multiple frequencies, the later frequencies having a greater frequency than the earlier frequencies.  [0012].
	Nishihara discloses that the use of two frequencies allows removal of large particles at lower frequencies when the wavelength is long and strong cavitation occurs, while removing small particles remaining in narrow spaces by short wavelength. Id. 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the varied ultrasonic frequency from a lower frequency to a higher frequency of Nishihara, the pure water of Kurosawa, the rocking of Nuzzi with the method of Inaba to arrive at the claimed invention before the effective filing date because doing so had the benefits that it allowed for particles having a small mass in narrow spaces can be removed efficiently and was routine optimization to one of ordinary skill in the art before the effective filing date. 

Claim 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2003/0091844) and further in view of Kurosawa (US 2002/0033387), Nuzzi (US 4425380), Nishihara (US 2010/0254043), and Asahi (US 2007/0131243).

Regarding claim 2, the cited combination Inaba/Kurosawa/Nuzzi/Nishihara does not disclose wherein the ultrasonic waves radiated during the ultrasonic treatment have a frequency more than or equal to 15 kHz and less than or equal to 200 kHz.

Asahi had the benefit of sufficiently improving the peel strength of a metal film formed on a desmear processed surface.  See abs.  This was desirable in the processing method of Inaba.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the frequency of Asahi with the method of Inaba to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for sufficiently improving the peel strength of a metal film formed on a desmear processed surface.

Regarding claim 4, the cited combination Inaba/Kurosawa/Nuzzi/Nishihara does not disclose wherein the smear is dissolved or decomposed by at least one means selected from the group consisting of a desmear solution, plasma, and light substrate is further subject to a swelling treatment of neutralizing reduction, before or after the first desmear processing operation.
In the same field of endeavor of desmear processing, Asahi discloses wherein the substrate is further subjected to a swelling treatment of neutralizing reduction, before or after the first desmear processing operation.  [0003], [0034].
Asahi was the selection of a known design for its intended use.  
Asahi had the benefit of sufficiently improving the peel strength of a metal film formed on a desmear processed surface.  See abs.  This was desirable in the processing method of Inaba.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the frequency of Asahi with the method of Inaba to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for sufficiently improving the peel strength of a metal film formed on a desmear processed surface.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2003/0091844) and further in view of Kurosawa (US 2002/0033387), Nuzzi (US 4425380), Nishihara (US 2010/0254043), Asahi (US 2007/0131243) and Narahashi (US 2011/0036625).

Regarding claim 5, any heated solution can be a heated swelling solution as understood by one of ordinary skill in the art, including the solution of Asahi.  
While Inaba/Kurosawa/Nuzzi/Nishihara does not disclose a heated swelling & a heated neutralizing reduction solution, Asahi discloses wherein the substrate is rockingly immersed in a heated swelling solution prior to the first desmear processing operation.  See [0003].
The combination Inaba/Kurosawa/Nuzzi/Nishihara/Asahi does not disclose wherein the substrate is immersed in a heated neutralizing reduction after the first desmear operation solution is used to dissolve or decompose the smear.
In the same field of endeavor of desmear processing (see title, [0153]), Narahashi discloses a heated neutralizing reduction step.  See last sentence of [0153], as well as [0165].
Narahashi has the benefit that it reduced the time of removal of copper film in applications for ultrafine wiring (see [0008]) and was an acceptable design for such desmear processing method steps.  Furthermore, the smear removal roughens the via wall surface which improves plating adhesion strength.  [0153].  This was desirable in Inaba.
Therefore, it would have been obvious to one of ordinary skill in the art to add the heated neutralization reduction solution of Narahashi to apply heating to the recited step to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a routine optimization which reduced the time of desmearing method, [0008], thereby reducing costs.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2003/0091844) and further in view of Kurosawa (US 2002/0033387), Nuzzi (US 4425380), Nishihara (US 2010/0254043), and Walpita (US 5739193).

	Regarding claim 6, Inaba disclose herein the substrate comprises an electrical insulating layer comprising holes.  See cited portions of Inaba.
The combination Inaba/Kurosawa/Nuzzi/Nishihara does not disclose wherein the electrical insulating layer comprises a cured material having a loss tangent less than or equal to 0.005 at a frequency of 5 GHz.
In the same field of endeavor, Walpita discloses wherein the electrical insulating layer comprises a cured material having a loss tangent less than or equal to 0.005 at a frequency of 5 GHz.  See Table 1, Examples 2 & 3 have loss tangents of less than the claimed amount and therefore read on the claimed range.
Walpita had the benefit that it allowed for the creation of low loss tangent materials which are electrically insulating.  This was desirable in the method of Inaba.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the low loss tangent material of Walpita with the method of Inaba to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of desmeared electrically insulating materials with low loss tangents.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2003/0091844) and further in view of Kurosawa (US 2002/0033387), Nuzzi (US 4425380), Nishihara (US 2010/0254043), and RF Café NPL.

Regarding claim 6, Inaba disclose herein the substrate comprises an electrical insulating layer comprising holes.  See cited portions of Inaba.

In the same field of endeavor of low loss tangent material design, RD Café discloses wherein the electrical insulating layer comprises a cured material having a loss tangent less than or equal to 0.005 at a frequency of 5 GHz.
When the electrical insulating layer is butyl rubber, the loss tangent would be 0.001 at 1 MHz and 0.009 at 3 GHz.  A linear extrapolation to 5 GHz yields a loss tangent of less than 0.005 because it must have a lower loss tangent than at 3 GHz since butyl rubber is insulating.
RF Café had the benefit of providing for low loss tangent materials which are electrically insulating.  Therefore, there was motivation to combine RF Café NPL with Inaba.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the low loss tangent materials of RF Café with the method of Inaba to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of layers which are electrically insulating.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2003/0091844) and further in view of Kurosawa (US 2002/0033387), Nuzzi (US 4425380), Nishihara (US 2010/0254043), and Ohashi (US 2009/0133910).

Regarding claim 7, Inaba discloses wherein the substrate comprises an electrical insulating layer having the holes.  See cited portions of Inaba.
The combination Inaba/Kurosawa/Nuzzi/Nishihara does not disclose wherein a curable resin composition comprising an epoxy resin and an activated ester compound is utilized to form the electrical insulting layer.

Ohashi had the benefit that it produced a flat, electrically insulating layer.  [0065].  This was desirable in Inaba.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the curable resin composition of Ohashi with the method of Inaba to arrive at the claimed invention before the effective filing date because doing so had the benefit that it produced a flat, thin insulating layer.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2003/0091844) and further in view of Kurosawa (US 2002/0033387), Nuzzi (US 4425380), Nishihara (US 2010/0254043), Ohashi (US 2009/0133910), and Saijo 2 (US 2014/0339463).

Regarding claim 8, the combination Inaba/Kurosawa/Nuzzi/Nishihara/Ohashi does not disclose wherein the curable resin composition further comprises a polyphenylene ether compound.
In the same field of endeavor, Saijo 2 discloses wherein the curable resin composition further comprises a polyphenylene ether compound.  [0051].
Saijo had the benefit that it was the selection of a known design for its intended use which allowed for the reinforcing of the base layer.  Id.  This was desirable in the method of Inaba.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polyphenyl ether resin composition of Saijo 2 with the method of Inaba to arrive at the claimed .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2003/0091844) and further in view of Kurosawa (US 2002/0033387), Nuzzi (US 4425380), Nishihara (US 2010/0254043), and Gaku (US 6708404).

Regarding claim 9, the combination Inaba/Kurosawa/Nuzzi/Nishihara does not discloses wherein the insulating layer comprises 50% by mass of organic filler.  Inaba recognizes that there is inorganic filler in the electrical component in the electrically insulating layer.  [0032].
In the same field of endeavor of electronic design, Gaku discloses wherein the substrate comprises an electrical insulating layer having holes, and the electrical insulating layer comprising a layer containing 50% or more by mass of an inorganic filler.  See col. 7, ll. 37-54 & Ex. 1.
Gaku discloses that the inclusion of the inorganic filler improves the formation of a hole/via.  See col. 7.  Therefore, there was motivation to include the inorganic filler in a substantial quantity and to optimize, by routine experimentation, the mass of the inorganic filler to determine the optimum working range for the filler content in the semiconductor device.  This was desirable in the method of Inaba.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the inorganic filler of Gaku with the method of Inaba and to perform routine optimization on the inorganic filler mass fraction, an art-recognized variable for modification, in the method of Inaba to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the formation of via/holes in semiconductor devices.


Allowable Subject Matter

Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Inaba/Kurosawa/Nuzzi/Nishihara does not recite or render obvious the equation of dependent claim 3 in the recited method step.
Nishihara discloses a moving from a first, lower frequency to a second higher frequency in ultrasonication and reads on a part of the independent claim method.
Even when each of these references are combined with Erickson (of Record –see Non-Final OA dated 10/14/2020), a 5th reference, for the cited advantage, the cited combination does not render obvious claim 3.  
Furthermore, the claimed distance and evidenciary calculations presented in the Non-Final OA have been reconsidered and not found to read on the recited method step.  
Examiner notes that the numerical results were slightly incorrect on page 11 of the Non-Final OA even though Applicant did not argues this fact.  The equation was off by a factor of 2 on the left hand bounded side and a factor of 150/2=75 on the right hand bounded side.
While the use of the equation of Erickson (of record) was debatably within the skill of one of ordinary skill in the art, see cited Non-Final Rejection dated 10/14/2020, in the method of the combination would not have produced predictable results to one of ordinary skill in the art before the effective filing date as the distance of motion for the rocking.  
Further still, the distance moved in Nuzzi is not necessarily in the recited calculated range even when Nuzzi is combined with Inaba/Kurosawa/Nuzzi/Nishihara/Erickson.

The wavelength of 15 kHz in pure water is 9.98 cm (see http://www.webconversiononline.com/wave-length-calculator.aspx?frequency=200&scale=khz&medium=water).
The wavelength of 200 kHz in pure water is 7.485 mm (see http://www.webconversiononline.com/wave-length-calculator.aspx?frequency=15&scale=khz&medium=water ).
Therefore the bounding of the distance for a low frequency step would be: 9.98/2=4.99 cm and 748.5 cm.
Therefore, the bounding of the distance of the rocking for a high frequency step would be: 7.485/2=3.743 mm and 7.485*75=561.34 mm.
Examiner notes that these are approximations of the true bounds, as the sonic speed data and frequency information is known to vary with dissolved contents, and pure water could have vastly different sonic speeds and wavelengths than this approximation.
The range of distances implied by the bounds of the correct, instant derivation is not disclosed by any references of record or any prior art available and was not an art-recognized variable for modification and even if routine experimentation were applied, would not have produced predictable results to one of ordinary skill in the art before the effective filing date.
The distance disclosed by the recited rocking step is not disclosed by the cited reference Nuzzi, and even if considered a variable for routine experimentation, while the rocking must have inherently been at some length scale, the claimed range of rocking distances would not have produced a predictable result to one of ordinary skill in the art before the effective filing date.

Regarding claims 3, also considered was newly made of record Matsumura (US 2007/0065985) which discloses utilization of differing frequencies but does not disclose or 
While Nishihara (US 2010/0254043) discloses a benefit to sequential use of frequencies, moving from lower frequency to higher frequency, and its advantage (see [0012]), it does not disclose claim 3’s equation as an overlapping range of distances for motion/rocking in the ultrasonication desmear processing method even when combined with the cited references of record in the recited method step regarding the equation subject matter.  Even if a combination were made between Matsumura and Nishihara, the distance moved would not be constrained as claimed, as understood by one of ordinary skill in the art. The same logic applies to Obata (US 9679789) – see claim 3.
Therefore, claim 3 represents an unobvious outcome of non-art-recognized variables in desmear processing methods which must be accorded patentable weight in the recited method claims.

Similarly, substitution of Inaba and Kurosawa for Burkett (US 2015/0060402) and Keech (US 2016/0035587), respectively, as equivalents doesn’t help strengthen the combination either (see [0034] & [0039]-[0040] of Burkett and [0061] of Keech).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712